       Case 2:19-cv-00850-KJN Document 23 Filed 05/27/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                        SACRAMENTO DIVISION
12
13
     SARAH B. KAUFFMAN,                              )   CIVIL NO. 2:19-cv-00850-KJN
14                                                   )
          Plaintiff,                                 )   STIPULATION FOR THE AWARD AND
15                                                   )   PAYMENT OF ATTORNEY FEES AND
          v.
                                                     )   EXPENSES PURSUANT TO THE
16   ANDREW SAUL,                                    )   EQUAL ACCESS TO JUSTICE ACT, 28
     Commissioner of Social Security,                )   U.S.C. § 2412(d); ORDER
17                                                   )
          Defendant.                                 )
18                                                   )
                                                     )
19
20
            IT IS HEREBY STIPULATED by and between the parties through their undersigned
21
     counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and
22
     expenses in the amount of three thousand, eight hundred forty eight dollars and 44 cents
23
     ($3,848.44) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount
24
     represents compensation for all legal services rendered on behalf of Plaintiff by counsel in
25
     connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
26
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider
27
     the matter of Plaintiff’s assignment of EAJA fees to counsel Jesse S. Kaplan (Dkt. 21-1).
28


                                             EAJA STIPULATION
       Case 2:19-cv-00850-KJN Document 23 Filed 05/27/20 Page 2 of 3



 1   Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598, 130 S. Ct. 2521, 177 L.Ed.2d 91 (2010), the
 2   ability to honor the assignment will depend on whether the fees are subject to any offset allowed
 3   under the United States Department of the Treasury’s Offset Program. After the order for
 4
     EAJA fees is entered, the government will determine whether they are subject to any offset.
 5
            Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 6
     that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees,
 7
     expenses and costs to be made directly to counsel, pursuant to the assignment executed by
 8
     Plaintiff. Any payments made shall be delivered to counsel Jesse S. Kaplan.
 9
            This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
10
     attorney fees, and does not constitute an admission of liability on the part of Defendant under
11
     the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from,
12
13   and bar to, any and all claims that Plaintiff and/or counsel including counsel’s firm may have

14   relating to EAJA attorney fees in connection with this action.

15          This award is without prejudice to the rights of counsel and/or counsel’s firm to seek

16   Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause

17   provisions of the EAJA.
18          Respectfully submitted this 26th day of May, 2020.
19
                                                  /s/ Jesse S. Kaplan*
20                                                JESSE KAPLAN
                                                  Attorney for Plaintiff
21                                                *Authorized by email on May 26, 2020
22
                                                  McGREGOR W. SCOTT
23                                                United States Attorney
24                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
25                                                Social Security Administration
26                                         By:    /s/ Ellinor R. Coder
27                                                ELLINOR R. CODER
                                                  Special Assistant United States Attorney
28                                                Attorneys for Defendant


                                            EAJA STIPULATION
       Case 2:19-cv-00850-KJN Document 23 Filed 05/27/20 Page 3 of 3



 1                                                  ORDER
 2              Based upon the parties’ Stipulation for the Award and Payment of Attorney Fees and
 3   Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), IT IS ORDERED
 4   that fees and expenses in the amount of $3,848.44 as authorized by 28 U.S.C. § 2412 be awarded
 5   subject to the terms of the Stipulation.
 6   Dated: May 27, 2020
 7
 8
 9
10   kauf.850

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                EAJA STIPULATION
